                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 B&G TOWING LLC, et al,

         Plaintiffs,                                 Case No. 19-10853
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge Stephanie Dawkins Davis

 CITY OF DETROIT,

         Defendant.


                 ORDER DECLINING TO EXERCISE SUPPLEMENTAL
                    JURISDICTION OVER STATE LAW CLAIMS


        Plaintiffs are towing companies and their owners. They allege that the City of Detroit

terminated the parties’ business relationships without reason and without due process. Plaintiffs

bring two claims under the Michigan Constitution, eight breach-of-contract claims, and several

unjust enrichment claims. Plaintiffs also allege a First Amendment claim under the U.S.

Constitution as well as a claim involving disclosure of wiretap information under 18 U.S.C. §

2520.

        Although the action was filed in state court, the City of Detroit removed the case to federal

court because of the federal claims. (ECF No. 1.)

        But the vast majority of Plaintiffs’ claims are under state law. The Court’s jurisdiction over

these claims is pursuant to 28 U.S.C. § 1367. And when a court has supplemental jurisdiction over

a state-law claim pursuant to § 1367, it also has the discretion to not exercise that jurisdiction.

Aldini v. Kroger Co. of Michigan, 628 F. App’x 347, 352 (6th Cir. 2015) (“District courts have

broad discretion to exercise supplemental jurisdiction, and their decision depends on judicial

economy, convenience, fairness, and comity.” (internal quotation marks omitted)). Courts may
decline to exercise supplemental jurisdiction if the state-law claims predominate over the federal

claims. 28 U.S.C. § 1367(c). And here, the crux of Plaintiffs’ complaint is the termination of their

business relationships with the City and the way those decisions were made. The state-law

constitutional, contract, and unjust-enrichment claims capture that dispute. The First Amendment

and 18 U.S.C. § 2520 claims are ancillary to that core dispute. Moreover, the claim involving

wiretap information does not arise out of the same transaction or occurrence as the breach of

contract and due process claims and the First Amendment claim will involve discrete elements and

facts. Thus, the Court also declines to exercise supplemental jurisdiction over Plaintiffs’ state-law

claims in order to avoid jury confusion. See United Mine Workers v. Gibbs, 383 U.S. 715, 726

(1966); Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994).

       Accordingly, the Court declines to exercise supplemental jurisdiction over Counts I, II, VI–

XV. It is thus ORDERED that Counts I, II, VI–XV are REMANDED to the Third Judicial Circuit

of Michigan (Wayne County). It is further ORDERED that Count V is REMANDED insofar as it

is pertains to the state-law claims.

       IT IS SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE

Date: March 29, 2019


                                       CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing document was served upon counsel
of record on March 29, 2019, using the ECF system.

                                              s/William Barkholz
                                              Case Manager to
                                              Honorable Laurie J. Michelson



                                                 2
